Citation Nr: 0919580	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to 
December 1968, and from January to May 1991.  He also served 
in the Army National Guard and U.S. Army Reserves from 
January 1985 to September 2002, during which time he had 
periods of active duty for training and inactive duty for 
training.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A hearing at the RO was held in August 2006 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case. 

In a January 2007 decision, the Board denied service 
connection for a skin rash.  The remaining issues on appeal 
were remanded to the RO for additional evidentiary 
development and due process considerations.  As set forth in 
more detail below, another remand is unfortunately necessary.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Because the AMC failed to comply with the Board's January 
2007 remand instructions, another remand of this matter is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).


Cervical and lumbar spine disabilities

The appellant seeks service connection for cervical and 
lumbar spine disabilities.  He claims that his current 
cervical and lumbar spine disabilities are the result of 
injuries sustained in an automobile accident which occurred 
on March 9, 1996, while he was driving home after 
participating in a drill with the Army Reserve.  

The Board observes that the record on appeal contains July 
2008 and November 2008 VA examination reports in which two 
different VA examiners independently concluded that the 
appellant's current cervical and lumbar spine disabilities 
are causally related to the automobile accident on March 9, 
1996.

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  
Additionally, any individual who is disabled from an injury 
or disease incurred while proceeding directly to or returning 
directly from an authorized or required period of active duty 
for training or inactive duty training shall be deemed to 
have been on active duty for training or inactive duty 
training, as the case may be.  38 C.F.R. § 3.6(e).  

In this case, despite the Board's January 2007 remand 
instructions, the AMC failed to verify the appellant's duty 
status for March 9, 1996.  Under the VCAA, VA is required to 
obtain relevant records from a Federal department or agency, 
including records from the service department.  Indeed, VA 
may only end efforts to obtain such records if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2008).  Given the discussion above, the 
Board finds that additional efforts are necessary in order to 
verify the appellant's duty status for March 9, 1996.  


Hearing loss and tinnitus

The appellant seeks service connection for hearing loss and 
tinnitus.  He argues that these conditions are related to his 
exposure to acoustic trauma during his service in the Navy, 
National Guard, and/or Army Reserve.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

In other words, notwithstanding his periods of active duty 
from December 1964 to December 1968, and January to May 1991, 
that the appellant developed hearing loss or tinnitus at some 
point during the lengthy time period he was a member of the 
Army Reserve or National Guard is not enough.  Rather, to 
warrant service connection based on such service, the 
appellant must show (1) that he became disabled from a 
disease or injury during a period of active duty for training 
(typically the two week annual training period); or (2) that 
he became disabled from an injury during a period of inactive 
duty training (typically a weekend drill).  Acoustic trauma 
is considered an injury for purposes of the applicable 
criteria.  

In this case, service treatment records corresponding to the 
appellant's period of active duty in the U.S. Navy from 
December 1964 to December 1968 are negative for complaints 
for findings of hearing loss or tinnitus.  Audiometric 
testing conducted in December 1964 and June 1965 showed that 
the appellant's hearing acuity was within normal limits.  At 
his November 1968 service separation medical examination, the 
appellant's ears were normal on clinical evaluation.  His 
hearing acuity was 15/15 on whispered voice testing.  

The appellant thereafter served in the Army National Guard 
from January 1985 to October 1995.  Service treatment records 
corresponding to such service are similarly negative for 
complaints or findings of a hearing loss disability or 
tinnitus.  In pertinent part, these records show that at his 
January 1985 enlistment medical examination, the appellant's 
ears were normal.  Audiological testing showed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
20
20
15
15
30

On a report of medical history completed at the time of his 
enlistment examination, the appellant denied a history of 
hearing loss and ear trouble.  

At a January 1989 periodic medical examination, the 
appellant's ears were normal.  Audiological testing showed 
pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15

15
LEFT
10
10
15

15

While a member of the National Guard, the appellant had a 
period of active duty from January to May 1991.  Service 
treatment records corresponding to this period are similarly 
negative for complaints or findings of a hearing loss 
disability or tinnitus.  At a medical examination conducted 
in March 1991, the appellant's ears were normal.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
10
LEFT
15
10
15
10
35

On a report of medical history, the appellant denied a 
history of hearing loss and ear trouble.  

The appellant served in the Army Reserve from October 1995 to 
September 2002.  Service treatment records corresponding to 
such service show that at his November 1995 enlistment 
medical examination, the appellant's ears were normal.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
0
5
10
40

On a report of medical history, the appellant denied ear 
trouble and hearing loss.  

At a March 2000 "over 40" medical examination, the 
appellant's ears were normal.  Audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
10
15

On a report of medical history, the appellant denied ear 
trouble and hearing loss.  

The appellant again underwent audiometric testing in June 
2002, which showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
20
15
20
LEFT
10
5
5
15
45

The audiogram noted that the appellant was "routinely noise 
exposed" and that he used double hearing protection.  

At the appellant's July 2002 military retirement medical 
examination, the appellant reported that "according to a 
recent hearing test, I have loss in my hearing."  

In July 2002, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities, including hearing loss and tinnitus.  

In connection with his claim, the appellant underwent VA 
medical examination in August 2002.  The examiner indicated 
that the appellant's claims folder was not available for 
review.  She incorrectly noted that the appellant had had 23 
years of "active duty" and was scheduled to retire shortly.  
The appellant reported that during his military service, he 
was exposed to artillery, weapons, diesel engines, 
explosives, and power tools.  The appellant also reported 
exposure to emergency heaters, which he indicated could blow 
up very loudly.  The appellant also reported a history of 
intermittent ringing in his right ear since 1997.  
Audiological testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
20
LEFT
20
15
20
20
50

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and of 96 percent correct in 
the left ear.  The examiner indicated that given the fact 
that the appellant's hearing was being tested prior to 
discharge from active service, it is as likely as not that 
his hearing loss began during service.  She also indicated 
that it was as likely as not that the appellant's tinnitus 
was related to his hearing loss and his history of noise 
exposure.  

In January 2007, the Board remanded the matter for an 
additional examination and medical opinion, noting that the 
August 2002 VA medical opinion was based on an inaccurate 
history of over 20 years of "active service."

Pursuant to the Board's remand, the appellant again underwent 
VA medical examination in July 2008 at which he complained of 
difficulty understanding in noisy environments and in groups 
of people.  He reported a minimal history of unprotected 
noise exposure in the military.  His civilian noise exposure 
was minimal.  The appellant reported a history of mild, 
bilateral periodic tinnitus beginning in the middle 1990's.  
The appellant indicated that he experienced two episodes of 
tinnitus yearly, which the examiner indicated was not beyond 
normally occurring tinnitus.  Audiological testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
30
25
LEFT
25
15
30
30
60

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and of 98 percent correct in 
the left ear.  In reviewing the evidence, the examiner noted 
that the appellant's hearing was normal during his period of 
active service in the Navy.  He noted that the appellant's 
hearing was 15/15 at the time of discharge from active 
service.  While spoken and whispered voice test were 
insufficient for rating purposes, the examiner also noted 
that the appellant did not report a history of hearing loss 
or tinnitus at the time of discharge and further noted that 
he had no hearing profile assigned to him.  The examiner 
noted that current research did not support the concept of 
delayed onset hearing loss.  Therefore, he indicated that any 
decreased hearing acuity was less likely than not service-
connected.  He also noted that absence a notation of tinnitus 
in the record, it was less likely than not that tinnitus was 
service connected.  

Unfortunately, the Board finds that another examination and 
medical opinion is necessary.  While the July 2008 VA 
examiner concluded that the appellant's hearing loss and 
tinnitus were not related to the appellant's period of active 
service in the Navy, he did not comment on the relationship, 
if any, to the appellant's reported exposure to acoustic 
trauma in the National Guard and Army Reserve.  This must be 
corrected on remand.  


Coronary artery disease and hypertension

Finally, the appellant seeks service connection for coronary 
artery disease and hypertension.  He claims that he suffered 
a "heart attack" during a period of active duty for 
training in October 1999, and was subsequently diagnosed as 
having coronary artery disease.  The appellant states that he 
was diagnosed as having hypertension by his private physician 
in 1995.  

The record on appeal is incomplete.  First, the Board notes 
that the appellant has not yet submitted or identified 
records of treatment for hypertension from his private 
physician.  Such records are critical to establishing the 
etiology and likely date of onset of the appellant's coronary 
artery disease and hypertension.  The appellant is advised 
that it is his obligation to provide enough information to 
identify and locate these records, including the custodian of 
such records and to authorize the release of such records.  
See 38 C.F.R. § 3.159(c)(1)(i) and (ii).  

Additionally, the Board notes that the record on appeal 
contains the report of a March 1999 EKG conducted at the 
Harry S. Truman VAMC.  This report notes that the appellant 
was on anti-hypertensive medications as well as a daily 
aspirin at the time of the test.  In its January 2007 remand, 
the Board directed the RO to obtain records from this VA 
facility, but they failed to do so.  

VA is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end efforts to obtain such 
records if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2008).  Given the 
discussion above, additional efforts are necessary in order 
to obtain the pertinent records from this facility.  Such 
records are critical to establishing the etiology and likely 
date of onset of the appellant's coronary artery disease and 
hypertension.  

Finally, the Board find that a VA medical examination is 
necessary.  Again, the applicable criteria provide that 
service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty."  38 U.S.C.A. § 101(24).  

In other words, notwithstanding his periods of active duty 
from December 1964 to December 1968, and from January to May 
1991, that the appellant developed hypertension or coronary 
artery disease at some point during the lengthy time period 
he was a member of the Army Reserve or National Guard is not 
enough.  Rather, to warrant service connection based on such 
service, the appellant must show (1) that he became disabled 
from a disease or injury during a period of active duty for 
training; or (2) that he became disabled from an injury 
during a period of inactive duty training.  

In this case, the medical opinion obtained by the AMC is 
inadequate.  While the examiner correctly noted that the 
appellant was diagnosed as having coronary artery disease 
following a period of active duty for training, the 
examination report does not provide the necessary medical 
opinion.  As discussed above, the appellant was apparently 
under treatment for hypertension at the time he experienced 
chest pain on active duty for training in October 1999.  
Hypertension is recognized as an early symptom of 
arteriosclerosis.  See 38 C.F.R. § 3.309(a).  Thus, another 
medical opinion is necessary in order to determine the 
etiology and likely date of onset of the appellant's 
hypertension and coronary artery disease, to include the 
question of whether he was disabled by such conditions during 
a period of active duty for training.  

In that regard, the Board has reviewed the record and notes 
that service treatment records corresponding to the 
appellant's period of active duty in the U.S. Navy from 
December 1964 to December 1968 are entirely negative for 
complaints for findings of coronary artery disease or 
hypertension.  At his November 1968 service separation 
medical examination, the appellant's heart and vascular 
system were normal on clinical evaluation.  His blood 
pressure was 182/82 and a chest X-ray was within normal 
limits.  

The appellant thereafter served in the Army National Guard 
from January 1985 to October 1995.  Service treatment records 
corresponding to such service show that at a periodic 
physical examination in January 1989, it was noted that the 
appellant had "early hypertension," apparently based on a 
blood pressure reading of 140/80.  Subsequent service 
treatment records corresponding to this period, however, are 
negative for complaints or findings of coronary artery 
disease or hypertension.  These records include negative 
cardiovascular screenings in June 1989 and August 1994.  

The appellant served in the Army Reserve from October 1995 to 
September 2002.  Service treatment records corresponding to 
such service show that at his November 1995 enlistment 
medical examination, the appellant's heart and vascular 
system were normal.  His blood pressure was 130/80.  An EKG 
was acceptable.  On a report of medical history, the 
appellant denied a history of heart trouble and high blood 
pressure.  

In October 1999, while on active duty for training, the 
appellant was taken to the emergency room after he 
experienced chest pain during physical training.  At that 
time, he was noted to be under treatment for hypertension.  
While the appellant did not sustain a heart attack or 
myocardial infarction, he was diagnosed as having coronary 
artery disease after undergoing a stress test and 
catheterization.  

In obtaining the necessary medical opinion, the AMC should 
advise the examiner to review the medical evidence discussed 
above, as well as any additional evidence obtained in 
providing the required opinion.  The Board further advises 
the AMC that if the medical obtained is insufficient, another 
advisory opinion should be obtained.  The AMC is prohibited 
from relying on its own substantiated medical conclusions.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the appropriate 
repository of records and obtain 
verification of the appellant's duty 
status for March 9, 1996.  All efforts to 
obtain this information, and the 
responses received, must be documented in 
the claims file.  Moreover, such efforts 
must continue until it is concluded that 
the information sought does not exist or 
that further attempts to obtain it would 
be futile.  See 38 C.F.R. § 3.159(c)(2).  

2.  The RO should contact the appellant 
and asked that he specifically identify 
the physician(s) from whom he received 
treatment for hypertension from 1995 to 
1999.  After obtaining the necessary 
authorizations, the RO should contact 
these treatment providers and request 
copies of treatment records pertaining to 
the appellant.  

3.  The RO should also contact the Harry 
S. Truman VAMC and request a copy of 
medical records pertaining to the 
appellant for the period from January 
1998 to December 1999.  In particular, 
all records surrounding a March 1999 
electrocardiogram should be obtained, to 
include the referral or event that 
precipitated the electrocardiogram, as 
well as any follow-up.  All efforts to 
obtain these records, and the responses 
received, must be documented in the 
claims file.  Moreover, such efforts must 
continue until it is concluded that the 
documents sought do not exist or that 
further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

4.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral hearing loss and tinnitus.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion, with 
supporting rationale, as to whether it is 
as least as likely as not that any 
current hearing loss or tinnitus is 
causally related to the appellant's 
periods of active service in the Navy 
from December 1964 to December 1968, or 
to exposure to acoustic trauma during his 
episodic periods of active duty for 
training and inactive duty for training 
in the National Guard and Army Reserve.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

5.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology and likely date 
of onset of his hypertension and coronary 
artery disease.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion, with supporting rationale, as to 
whether it is as least as likely as not 
that the appellant's hypertension and/or 
coronary artery disease is causally 
related to his periods of active service 
from December 1964 to December 1968 or 
from January to May 1991.  If not, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the appellant's hypertension and/or 
coronary artery disease had their onset 
during any episodic period of active duty 
for training with the National Guard and 
Army Reserve, including the period of 
active duty for training in October 1999.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

6.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




